302 F.2d 728
Harry LEVINE, Plaintiff-Appellant,v.J. WALTER THOMPSON COMPANY, Defendant-Appellee.
No. 354.
Docket 27430.
United States Court of Appeals Second Circuit.
Argued May 1, 1962.
Decided May 18, 1962.

Appellant seeks reversal of an order entered January 2, 1962, in the United States District Court for the Southern District of New York, Thomas F. Murphy, J., dismissing an amended complaint permitted to be filed by leave of the court after a prior dismissal of an original complaint.
Harry Levine, pro se.
Coudert Brothers, New York City (Eugene L. Girden, New York City, of counsel), for defendant-appellee.
Before WATERMAN, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
We affirm the order entered in the United States District Court for the Southern District of New York dismissing appellant's amended complaint.